DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Courtney J. Miller on 2/17/2021.
The application has been amended as follows: 
In claim 1, line 4, after “from that” please delete “achievable through” and insert --of--.
In claim 1, lines 4-5, after “linear hatching” please delete “for metal alloys”.
In claim 1, line 6, after “of the” please insert --powdered--.
In claim 1, line 8, after “fused” please insert --powdered--.
In claim 1, line 12, after “from that” please delete “achievable through” and insert --of--.
In claim 1, lines 12-13, after “linear hatching” please delete “for metal alloys”.
In claim 1, in the seventh to last line, after “second layer of” please insert --powdered--.
In claim 1, in the fifth to last line, after “series of” please insert --immediately--.
In claim 1, in the fourth to last line, after “the fused” please insert --powdered--.
In claim 1, last line, after “from the” please delete “completed build” and insert --complete part or component--.
In claim 7, line 6, after “incrementally” please insert --in--.

In claim 7, in the seventh to last line, after “incrementally” please insert --in--.
In claim 7, in the sixth to last line, after “powdered material” please insert --to fuse a portion of the powdered material in the second layer--.
In claim 7, in the third to last line, after” of the” please insert --powdered--.
In claim 7, last line, after “from the” please delete “completed build” and insert --complete part or component--.
In claim 14, lines 2-3, after “7500 Hz” please insert --.-- and delete “and wherein the smallest portion of each oscillation in the oscillating beam is 45 µm.”.
In claim 15, line 6, after “incrementally” please insert --in--.
In claim 15, line 7, after “powdered material” please insert --to fuse a portion of the powdered material in the first layer--.
In claim 15, line 8, after “elliptical,” please insert --and--.
In claim 15, lines 9-10, after “7500 Hz” please delete “, wherein the smallest portion of each oscillation in the oscillating beam path is 45 µm”.
In claim 15, in the ninth to last line, after “incrementally” please insert --in--.
In claim 15, in the eighth to last line, after “powdered material” please insert --to fuse a portion of the powdered material in the second layer--.
In claim 15, in the seventh to last line, after “elliptical,” please insert --and--.
In claim 15, in the sixth to last line to the fifth to last line, after “7500 Hz” please delete “, wherein the smallest portion of each oscillation in the oscillating beam path is 45 µm”.
In claim 15, in the third to last line, after “of the” please insert --powdered--.

In claim 19, after “process of claim” please delete “17” and insert --15--.
Allowable Subject Matter
Claims 1-3, 7, 9-11, 14-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7, and 15, the prior art fails to teach or adequately suggest the additive manufacturing processes as claimed. 
In particular, the closest prior art, Motog (DE 102007059865), as discussed in pp. 6-9 of the Non-Final Rejection dated 4/3/2020, teaches a process that teaches or renders obvious the features recited in claims 1 and 4-6 of the previous claim set filed 6/27/2018, which are now all incorporated into claim 1, the features recited in claims 7-8 and 12-13 of the previous claim set filed 6/27/2018, which are now all incorporated into claim 7, and the features recited in claims 15-16 and 20 of the previous claim set filed 6/27/2018, which are now all incorporated into claim 15.
However, while Motog teaches wherein the laser path may be wave/loop-shaped or circular ([0008]-[0009], [0014], [0028], Fig. 3), Motog fails to dislose or fairly suggest creating a series of immediately curvilinear or partially overlapping curvilinear hatches, as required by steps (b) and (d) in each of the instant claims 1, 7, and 15. Thus, claims 1, 7 and 15 are distinct over the teachings of the prior art. Claims 2-3, claims 9-11 and 14, and claims 17-19 further limit the subject matter of claim 1, claim 7, and claim 15, respectively, and are thereby also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 1/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/603,620 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734